Exhibit 10.7


FORM OF STOCK OPTION AGREEMENT
(NONQUALIFIED STOCK OPTIONS)


This STOCK OPTION AGREEMENT (this “Agreement”) is made as of XXXXX (the
“Effective Date”), by and between Noodles & Company, a Delaware corporation (the
“Company”), and XXXXX (the “Participant”).
RECITALS
A. The Company has adopted the Noodles & Company Amended and Restated 2010 Stock
Incentive Plan (the “Plan”), a copy of which is attached hereto as Exhibit 1.
B. The Company desires to grant the Participant the opportunity to acquire a
proprietary interest in the Company to encourage the Participant’s contribution
to the success and progress of the Company.
C. In accordance with the Plan, the Administrator (as defined in the Plan) has
granted to the Participant an option to purchase XXXXX shares of the Common
Stock of the Company, par value $0.01 per share (“Shares”), subject to the terms
and conditions of the Plan and this Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
covenants and agreements set forth herein, the parties hereto hereby agree as
follows:
1. Definitions. Capitalized terms used herein shall have the following meanings,
and capitalized terms not otherwise defined herein shall have the meaning
specified in the Plan:
“Agreement” has the meaning set forth in the Preamble.
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.
“Cause” has the meaning in the Participant’s employment agreement with the
Company or, if there is no such agreement or definition, means that the
Participant (a) is convicted of, or pleads guilty or nolo contendere to, a
felony (other than a traffic-related felony) or any other crime involving
dishonesty or moral turpitude; or (b) willfully engages in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company;
or (c) willfully violates any noncompetition or nonsolicitation covenant between
the Participant and the Company. The determination of “ Cause” shall be in the
reasonable discretion of the Administrator.
“Company” has the meaning set forth in the Preamble.
“Competing Business” has the meaning set forth in Section 24(a).


 



--------------------------------------------------------------------------------




“Confidential Information” has the meaning set forth in Section 24(b).
“Disability” has the meaning ascribed to such term in the Plan.
“Effective Date” has the meaning set forth in the Preamble.
“Employer” means the Company and/or any of its subsidiaries with which the
Participant is employed.
“Exercise Price” means $XXXXX per Share, as such amount may be adjusted pursuant
to Section 12(a) of the Plan.
“Option” has the meaning set forth in Section 2.
“Option Shares” has the meaning set forth in Section 2.
“Participant” has the meaning set forth in the Preamble.
“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, a trust, a joint venture, an unincorporated
organization and any governmental or regulatory body or agency or other
authority.
“Plan” has the meaning set forth in the Recitals.
“Qualifying Termination” means (i) if the Participant is party to an employment
agreement with a “Good Reason” provision, termination of the Participant’s
employment by the Participant for Good Reason in accordance with the terms of
such employment agreement or (ii) the Participant’s termination of employment by
the Company without Cause.
“Shares” has the meaning set forth in the Recitals.
“Termination Date” means the date on which the Participant experiences a
Termination of Employment (as defined in the Plan).
“Third Party Information” has the meaning set forth in Section 24(b).
“Vesting Commencement Date” means XXXXX.
“Vesting Period” has the meaning set forth in Section 3(a).
“Withholding Obligation” means the amount determined in the Administrator’s sole
discretion to be the minimum sufficient to satisfy all federal, state, local and
other withholding tax obligations that the Administrator determines may arise
with respect to the issuance of Shares or payment of income earned in respect of
any Option.
2. Grant of Option. The Company grants to the Participant the right and option
(the “Option”) to purchase, on the terms and conditions set forth herein, all or
any part of XXXXX


2





--------------------------------------------------------------------------------




Shares (the “Option Shares”) at the Exercise Price, on the terms and conditions
set forth herein. The Option is not intended to be an incentive stock option
under Section 422 of the Code.
3. Exercisability.
(a) The Option shall become exercisable as stated in the Grant Details Future
Vesting Schedule provided to you as part of your Grant Information, so long as
the Participant remains continuously employed by the Employer.
(b) Notwithstanding Section 3(a), upon receipt of a release of claims acceptable
to the Company within forty-five days following the Participant’s Termination
Date (other than due to death of Disability) (which, for any Participant subject
to an employment agreement with an attached release of claims, shall be such
attached release of claims), if the Participant’s termination of employment was
due to a Qualifying Termination or due to the Participant’s death or Disability,
a pro rata portion of the next vesting installment (based on time worked
relative to the 12 months in that Vesting Period) shall also vest and become
exercisable.
(c) Notwithstanding Sections 3(a) and 3(b), if the Participant experiences a
termination of employment due to a Qualifying Termination within twelve (12)
months following a Change in Control, the unexercisable portion of the Option
that has not previously expired pursuant to this Agreement shall become
exercisable upon such event.
(d) In addition, the Administrator may, at any time in its sole discretion,
accelerate the vesting and exercisability of all or any portion of the Option.
4. Expiration.
(a) The exercisable portion of the Option shall expire on the earliest of (i)
the tenth (10th) anniversary of the Effective Date, (ii) the ninetieth (90th)
day after the Termination Date if the Participant’s employment terminates for
any reason other than due to death, Disability or Cause, (iii) one (1) year
after the Termination Date if the Participant’s employment terminates due to
death or Disability, or (iv) the Termination Date if the Participant’s
employment is terminated for Cause.
(b) Subject to Sections 3(b) and 3(c), the unexercisable portion of the Option
that has not previously expired pursuant to this Agreement shall immediately
expire on the Termination Date.
5. Nontransferability of the Option. Except as permitted by the Administrator or
as permitted under the Plan, the Participant may not assign or transfer the
Option to anyone other than by will or the laws of descent and distribution and
the Option shall be exercisable only by the Participant during his or her
lifetime. The Company may cancel the Participant’s Option if the Participant
attempts to assign or transfer it in a manner inconsistent with this Section 5.
6. Adjustments; Cash-Out.
(a) In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property, but excluding regular,
quarterly and other periodic cash


3





--------------------------------------------------------------------------------




dividends), stock split or a combination or consolidation of the outstanding
Shares into a lesser number of shares, is declared with respect to the Shares,
then the Option shall be subject to adjustment as provided in Section 12(a) of
the Plan.
(b) In connection with a Change in Control, the Administrator may provide for
any adjustment or action specified in Section 12(b) of the Plan.
7. Exercise of the Option.
(a) Prior to the expiration or termination of the Option, the Participant may
exercise the exercisable portion of the Option from time to time in whole or in
part. Upon electing to exercise the Option, the Participant shall notify the
Company of the Participant’s election, including the number of Option Shares the
Participant has elected to purchase and shall at the time of delivery of such
notice tender cash or a cashier’s or certified bank check to the order of the
Company in the amount (the “Cost”) of the aggregate Exercise Price of such
Option Shares plus any amount required pursuant to Section 13; provided,
however, that the Participant may pay the Cost, plus any amount required
pursuant to Section 13, in whole or in part with previously-owned Shares or
withheld Option Shares. The Administrator may, in its sole discretion, permit
payment of the Cost in such other form or in such other manner as may be
permissible under the Plan and applicable law.
(b) The Option may only be exercised (i) during the life of the Participant,
only by the Participant, and (ii) in the event of the Participant’s death or
Disability, by his or her executor, guardian or legal representative.
8. Restrictions on Resales of Option Shares. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Option Shares issued as a result of the
exercise of the Option, including without limitation (a) restrictions under an
insider trading policy, (b) restrictions designed to delay and/or coordinate the
timing and manner of sales by Participant and other optionholders and (c)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers.
9. No Interest in Shares Subject to Option. Neither the Participant
(individually or as a member of a group) nor any beneficiary or other Person
claiming under or through the Participant shall have any right, title, interest,
or privilege in or to any Shares allocated or reserved for the purpose of the
Plan or subject to this Agreement except as to such Shares, if any, as shall
have been issued to such Person upon exercise of the Option or any part of it.
10. Plan Controls. The Option hereby granted is subject to, and the Company and
the Participant agree to be bound by, all of the terms and conditions of the
Plan as the same may be amended from time to time in accordance with the terms
thereof; provided, however, that no such amendment shall be effective as to the
Option without the Participant’s consent insofar as it adversely affects the
Participant’s material rights under this Agreement, which consent will not be
unreasonably withheld by the Participant.


4





--------------------------------------------------------------------------------




11. Not an Employment Contract. Nothing in the Plan, this Agreement or any other
instrument executed pursuant hereto or thereto shall confer upon the Participant
any right to continue in the employ of the Employer or any affiliate thereof or
shall affect the right of the Employer to terminate the employment of the
Participant at any time with or without Cause (unless otherwise set forth in an
employment agreement between the Company and the Participant).
12. Governing Law. This Agreement, and any disputes or controversies arising
hereunder, shall be construed and enforced in accordance with and governed by
the internal laws of the State of Delaware other than principles of law that
would apply the law of another jurisdiction.
13. Taxes. The Administrator may, in its sole discretion, make such provisions
and take such steps as it may deem necessary or appropriate to satisfy the
Withholding Obligations with respect to the issuance of Option Shares or the
exercise of the Option, including deducting the amount of any such Withholding
Obligations from any other amount then or thereafter payable to the Participant,
requiring the Participant to pay to the Company the amount of such Withholding
Obligations or to execute such documents as the Administrator deems necessary or
desirable to enable it to satisfy the Withholding Obligations, or any other
means provided in the Plan; provided, however, that, the Participant may satisfy
any Withholding Obligations by (i) directing the Company to withhold that number
of Option Shares with an aggregate fair market value equal to the amount of the
Withholding Obligations or (ii) delivering to the Company such number of
previously held Shares that have been owned by the Participant with an aggregate
fair market value equal to the amount of the Withholding Obligations.
14. Notices. All notices, requests, demands and other communications called for
or contemplated hereunder shall be in writing and shall be deemed to have been
given when delivered to the party to whom addressed or when sent by telecopy (if
promptly confirmed by registered or certified mail, return receipt requested,
prepaid and addressed) to the parties, their successors in interest, or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:
If to the Company to:
Noodles & Company
520 Zang Street, Suite D
Broomfield, CO 80021
Fax: (720) 214-1921
Attention: General Counsel
If to the Participant to the address set forth below the Participant’s signature
below.
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 14, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 14, be deemed given upon facsimile confirmation,
(iii) if delivered by mail in the manner described above to the address as
provided for in this Section 14, be deemed given on the earlier of the third
Business


5





--------------------------------------------------------------------------------




Day following mailing or upon receipt, and (iv) if delivered by overnight
courier to the address as provided in this Section 14, be deemed given on the
earlier of the first Business Day following the date sent by such overnight
courier or upon receipt (in each case regardless of whether such notice, request
or other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 14). Any party from time to
time may change its address, facsimile number or other information for the
purpose of notices to that party by giving notice specifying such change to the
other parties hereto.
Either party may, by notice given to the other party in accordance with this
Section 14, designate another address or Person for receipt of notices
hereunder.
15. Amendments and Waivers. This Agreement shall not be changed, altered,
modified or amended, except by a written agreement signed by both parties
hereto. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement. Any waiver by any party of any provision hereof shall be effective
only by a writing signed by the party to be charged.
16. Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement and understanding between the parties hereto as to the subject
matter hereof and thereof and supersedes all prior oral and written and all
contemporaneous oral discussions, agreements and understandings of any kind or
nature, regarding the subject matter hereof and thereof between the parties
hereto.
17. Separability. If any term or provision of this Agreement shall to any extent
be invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement nevertheless shall
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or provision is invalid,
illegal or incapable of being enforced, the invalid or unenforceable provisions,
to the extent permitted by law, shall be deemed amended and given such
interpretation so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the maximum extent possible.
18. Headings; Construction. Headings in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.”
19. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.


6





--------------------------------------------------------------------------------




20. Further Assurances. The Participant shall cooperate and take such action as
may be reasonably requested by the Company in order to carry out the provisions
and purposes of this Agreement.
21. Remedies. In the event of a breach by any party to this Agreement of its
obligations under this Agreement, any party injured by such breach, in addition
to being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The parties agree that the provisions of this Agreement shall be
specifically enforceable, it being agreed by the parties that the remedy at law,
including monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived.
22. Electronic Delivery. By executing the Agreement, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the subsidiaries, the Plan, the
Option and the Shares via Company web site or other electronic delivery
23. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted successors and assigns,
including any Permitted Option Transferees and Permitted Share Transferees.
24. Participant Covenants.
(a) Covenant not to Compete. While employed by the Company or a subsidiary and
for six (6) months thereafter, the Participant shall not, directly or
indirectly, own any interest in, manage, control, participate in, consult with,
render services for, or be employed in an executive, managerial or
administrative capacity by any entity engaged in the fast or quick-casual
restaurant business in North America that derives 20% or more of its revenues
from the sale of noodles or pasta dishes (a “Competing Business”). Nothing
herein shall prohibit the Participant from being a passive owner of not more
than 5% of the outstanding stock of any class of a corporation which is publicly
traded, so long as the Participant has no active participation in the business
of such corporation.
(b) Non-Solicitation. While employed by the Company or a subsidiary and for six
(6) months thereafter, other than in the course of performing his or her duties,
the Participant shall not, directly or indirectly through another Person, induce
or attempt to induce any employee of the Company or any of its subsidiaries
(other than restaurant-level employees who are not managers) to leave the employ
of the Company or such subsidiary, or in any way interfere with the relationship
between the Company or any of its subsidiaries and any such employee.
(c) Confidentiality. The Participant acknowledges that the confidential business
information generated by the Company and its subsidiaries, whether such
information is written, oral or graphic, including, but not limited to,
financial plans and records, marketing plans, business strategies and
relationships with third parties, present and proposed products, present


7





--------------------------------------------------------------------------------




and proposed patent applications, trade secrets, information regarding customers
and suppliers, strategic planning and systems and contractual terms obtained by
the Participant while employed by the Company and its subsidiaries concerning
the business or affairs of the Company or any subsidiary of the Company
(collectively, the “Confidential Information”) is the property of the Company or
such subsidiary. The Participant agrees that he or she shall not disclose to any
Person or use for the Participant’s own purposes any Confidential Information or
any confidential or proprietary information of other Persons in the possession
of the Company and its subsidiaries (“Third Party Information”), without the
prior written consent of the Board, unless and to the extent that (i) the
Confidential Information or Third Party Information becomes generally known to
and available for use by the public, other than as a result of the Participant’s
acts or omissions or (ii) the disclosure of such Confidential Information is
required by law, in which case the Participant shall give notice to and the
opportunity to the Company to comment on the form of the disclosure and only the
portion of Confidential Information that is required to be disclosed by law
shall be disclosed. The Participant shall deliver to the Company on the date of
his or her termination of employment, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer files, disks
and tapes, printouts and software and other documents and data (and copies
thereof) embodying or relating to Third Party Information, Confidential
Information, or the business of the Company or any of its subsidiaries which he
or she may then possess or have under his or her control.
(d) Specific Performance. The Participant recognizes and agrees that a violation
by him or her of his or her obligations under this Section 24 may cause
irreparable harm to the Company that would be difficult to quantify and that
money damages may be inadequate. As such, the Participant agrees that the
Company shall have the right to seek injunctive relief (in addition to, and not
in lieu of any other right or remedy that may be available to it) to prevent or
restrain any such alleged violation without the necessity of posting a bond or
other security and without the necessity of proving actual damages. However, the
foregoing shall not prevent the Participant from contesting the Company’s
request for the issuance of any such injunction on the grounds that no violation
or threatened violation of this Section 24 has occurred and that the Company has
not suffered irreparable harm. If a court of competent jurisdiction determines
that the Participant has violated the obligations of any covenant for a
particular duration, then the Participant agrees that such covenant will be
extended by that duration.
(e) Scope and Duration of Restrictions. The Participant expressly agrees that
the character, duration and geographical scope of the restrictions imposed under
this Section 24 are reasonable in light of the circumstances as they exist at
the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of any of the
covenants contained herein is unreasonable in light of the circumstances as they
then exist, then it is the intention of both the Participant and the Company
that such covenant shall be construed by the court in such a manner as to impose
only those restrictions on the conduct of the Participant which are reasonable
in light of the circumstances as they then exist and necessary to assure the
Company of the intended benefit of such covenant.


8





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
THE COMPANY:
NOODLES & COMPANY
By:                                
Name:
Title:
PARTICIPANT:
                            
Name:    




9





--------------------------------------------------------------------------------





EXHIBIT 1
NOODLES & COMPANY
AMENDED AND RESTATED
2010 STOCK INCENTIVE PLAN




10



